Exhibit 10.21

 

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

WITH RESTRICTIVE COVENANTS

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT WITH RESTRICTIVE COVENANTS (the
(“Agreement”) is entered into on _________, 2014 (the “Effective Date”), by and
between Speed Commerce, Inc., a Minnesota Corporation (the “Company”), and
Matthew L. Konkle (the “Executive”).

 

RECITALS

 

WHEREAS, Fifth Gear Acquisitions, Inc. (the “Employing Company”), a wholly-owned
subsidiary of the Company, is acquiring substantially all of the assets of the
business known as “Fifth Gear” pursuant to the terms and conditions of that
certain Asset Purchase Agreement by and among Employing Company, the Company, on
one hand, and the Selling Parties, on the other hand, dated ____________, 2014
(the “Purchase Agreement”);

 

WHEREAS, upon the consummation of the transaction contemplated by the Purchase
Agreement, the Company desires to employ the Executive as its President of the
Employing Company, and the Executive desires to accept such employment, upon the
terms and conditions hereinafter set forth;

 

WHEREAS, the execution and delivery of this Agreement is a precondition to the
closing of the transactions contemplated by the Purchase Agreement;

 

WHEREAS, both parties recognize the critical importance to the Company of
preserving the confidentiality of its trade secrets and confidential information
and of protecting the Company against competition from former consultants and
employees of the Company and its subsidiaries with access to trade secrets and
confidential information; and

 

WHEREAS, Executive understands and acknowledges that the offer of employment
with the Company, the employment, salary and other compensation and other
benefits he will receive under this Agreement and payments under the Purchase
Agreement are good and sufficient consideration for the restrictive covenants
contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which the parties acknowledge, the parties agree as
follows:

 

ARTICLE I

 

EMPLOYMENT AND TERM OF EMPLOYMENT

 

1.01     Offer and Acceptance. The Company agrees to employ the Executive during
the Term specified in Section 1.02, and the Executive agrees to accept such
employment, upon the terms and conditions set forth in this Agreement.

 

1.02     Initial Term and Renewals. The Executive’s employment by the Company
shall be for a term that commences on the Effective Date and ends on the first
(1st) anniversary of the date hereof (“Initial Term”). The Executive’s
employment shall automatically be renewed on an at-will basis (a “Renewal”)
unless terminated by either party on written notice to the other party prior to
the end of the Initial Term or upon written notice to the other party thereafter
during a Renewal.

 

 
Konkle Executive Employment Agreement--Page 1

--------------------------------------------------------------------------------

 

 

1.03     Term. The period of the Executive’s employment under this Agreement
shall be referred to as the “Term,” whether during or following the Initial
Term. The Executive’s employment may be terminated during the Term in accordance
with Article IV of this Agreement.

 

ARTICLE II

 

DUTIES AND RESPONSIBILITIES

 

2.01     Duties. The Executive shall have the position of President of the
Employing Company and will generally have the authority, responsibilities, and
such duties as are customarily performed by a president of similar businesses.

 

2.02     Reporting. Executive shall (a) report to the Chief Executive Officer of
the Company (the “CEO”) and shall be subject to the CEO’s lawful direction and
control, and (b) perform such additional services and duties as the CEO may
reasonably require of the Executive.

 

2.03     Full-Time Attention. The Executive will devote full-time attention to
the business affairs of the Company and will faithfully, industriously, and to
the best of his ability, experience and talents perform all lawful duties
required of him. The Executive may engage in outside business endeavors only
with the written approval of the CEO. The Executive may also engage in civic,
religious, and charitable activities as long as such activities do not
unreasonably conflict or interfere with the performance of his duties hereunder.

 

2.04     Compliance with Company Policies and Procedures. The Executive will
perform his duties and responsibilities in a manner consistent with the
Company’s written policies and procedures applicable to all employees as they
may exist from time to time. In the event of conflict between such policies and
this Agreement, this Agreement shall control.

 

ARTICLE III

 

COMPENSATION AND BENEFITS

 

3.01     General. All payments to the Executive under this Agreement shall be
made in accordance with the Company’s established pay periods and applicable
payment schedules. All payments are subject to all legally required deductions
and withholdings. The Executive shall be solely responsible for the payment of
all additional required state, federal and local taxes on the compensation and
benefits he receives from the Company.

 

3.02     Base Salary. As compensation for his services during the first year of
the Term the Company shall pay the Executive an annual base salary of $300,000
(“Base Salary”). The amount of the Executive’s Base Salary thereafter will be
reviewed each year by the CEO and/or the Compensation Committee of the Company's
board of directors (the "Board") and may be adjusted at the discretion of the
CEO and/or the Compensation Committee, provided, however, that at no time may
the Company reduce Executive’s annualized salary below $300,000, except as part
of a general reduction in compensation of similarly situated executives of the
Company and in reasonable proportion to the reduction of any such executives.

 

 
Konkle Executive Employment Agreement--Page 2

--------------------------------------------------------------------------------

 

 

3.03     Target Bonus. The Executive is eligible to participate in the Company’s
Management Incentive Plan as determined by the Board, and, subject to the terms
and conditions of the MIP, is eligible for annual target bonuses of fifty
percent (50%) of the Base Salary. With respect to Executive’s bonus for calendar
year 2014, Executive shall receive the following: (i) to the extent that a bonus
has been accrued as a current liability in Net Working Capital Adjustment and
included as an expense in the 2014 Adjusted EBITDA, Executive shall be entitled
to such bonus, plus (ii) Executive shall be entitled to a pro-rated bonus, based
upon the period of time in which for the Executive is an employee of the Company
for the 2015 fiscal year, determined based upon the plan referenced in the
foregoing sentence. Capitalized terms used but not defined in the foregoing
sentences shall have the meanings given in the Purchase Agreement.

 

3.04     Fringe Benefits. The Executive shall be eligible to participate in and
receive group medical, dental, disability, and life insurance and any other
fringe benefits provided by the Company to its key executives on the same terms
as other key executives of the Company. The Executive shall be eligible to
participate in the Company’s employee retirement benefit plans available to key
executives of the Company on the same basis as other key executives of the
Company. Participation in all benefit plans shall be subject to the generally
applicable eligibility and other provisions of the plans as they exist from time
to time; provided, however, that Executive's period of employment with Fifth
Gear shall count towards Executive's period of employment with the Company for
purposes of determining Executive's eligibility for the Company's benefit plans.

 

3.05      Initial Stock Compensation Grants. The Executive will be granted an
option to purchase 100,000 shares of the Company’s common stock for the fair
market value on the date of grant (the “Initial Option Grant”), subject to his
execution of the Company’s Stock Plan Award Agreement. The date of the Initial
Option Grant will be concurrent with the approval of the Company’s 2014 Stock
Option and Incentive Plan (“Stock Plan”) by the shareholders of the Company. The
Initial Option Grant will vest in equal 1/3 installments on the three
anniversaries of the Effective Date. The Initial Option Grant will automatically
expire 10 years from the Grant Date. The Initial Option Grant is subject to the
terms and conditions of the Stock Plan, and the definition of all terms set
forth in the Stock Plan shall apply when used in this Agreement.

 

3.06     Future Stock Compensation Grants. The Executive will be eligible, in
the same manner as other similarly situated executives, to receive future stock
compensation grants in accordance with the Company’s Stock Plan, subject to his
execution of the Company’s Stock Plan Award Agreement and the approval of the
Compensation Committee of the Company’s Board of Directors. All stock
compensation grants are subject to the terms and conditions of the Stock Plan,
and the definition of all terms set forth in the Stock Plan shall apply when
used in this Agreement.

 

3.07     Reimbursement of Reasonable Business Expenses. The Executive will be
reimbursed for reasonable expenses for air travel between Indianapolis, Indiana,
and other locations when requested to do so in the performance of his duties for
the Company, subject to and in accordance with the Company’s then-current travel
policies. He will also be reimbursed for reasonable business expenses in
accordance with the Company’s business expense reimbursement policies.

 

 
Konkle Executive Employment Agreement--Page 3

--------------------------------------------------------------------------------

 

 

3.08      Vacation. The Executive will be entitled to vacation consistent with
the terms and conditions of the Company’s then current policies. The Executive
will schedule vacation and other time off taking into account the needs of the
Company.

 

 

ARTICLE IV

 

TERMINATION

 

4.01      Termination by the Company for Death or Disability. In the event of
the Executive’s death, his employment and this Agreement shall terminate on the
date of his death. In the event the Executive shall be unable to perform his
essential job functions with reasonable accommodation for a period of three
months or longer, whether consecutive or not, by reason of illness or physical
or mental incapacity or disability, his employment and this Agreement shall end
as of completion of the third month of the Executive’s inability to perform.

 

4.02 Termination by the Company Without Cause. Notwithstanding anything
contained in this Agreement to the contrary, the Company shall have the right at
any time during the Term to terminate the employment of the Executive without
Cause by giving written notice to the Executive.

 

4.03      Termination by the Company with Cause. Notwithstanding anything to the
contrary in this Agreement, the Company shall have the right at any time during
the Term to terminate the employment of the Executive with Cause by giving
written notice to the Executive.

 

For purposes of this Agreement, “Cause” shall mean:

 

 

(a)

the Executive’s material failure or substantial and/or continual refusal to
perform his duties and responsibilities as set forth in this Agreement, his
material and/or repeated failure to abide by the lawful and reasonable
directives of the CEO, that continues after written instruction by the Company
identifying the duties, responsibilities or lawful and reasonable directives not
being performed, or subject to the provisions of Section 2.03 and any approvals
granted thereunder, his failure to devote all of his time and attention
exclusively to the business and affairs of the Company, except as otherwise
expressly permitted by the CEO or under this Agreement;

 

 

(b)

the misappropriation of the funds or property of the Company;

 

 

(c)

the commission of any act that constitutes fraud, any felony, or any crime
involving moral turpitude, dishonesty or theft without regard to whether the
Executive is convicted;

 

 

(d)

any material nonconformance with the Company’s stated business practices and
written policies, including without limitation, policies against insider
trading, conflicts of interest, its code of conduct, and racial or sexual
discrimination or harassment;

 

 
Konkle Executive Employment Agreement--Page 4

--------------------------------------------------------------------------------

 

 

 

(e)

the commission in bad faith by the Executive of any act that materially injures
or could reasonably be expected to materially injure the reputation, business,
or business relationships of the Company;

 

 

(f)

any willful misconduct or gross negligence by the Executive in the performance
of his duties that materially injures or could reasonably be expected to
materially injure the reputation, business, or business relationships of the
Company; and

 

 

(g)

any material breach of this Agreement, unless such violation is capable of being
cured and is not cured within five (5) days after written receipt of notice from
Company.

 

4.04      Termination by the Executive Without Good Reason. Notwithstanding
anything contained in this Agreement to the contrary, the Executive shall have
the right at any time during the Term to terminate his employment with the
Company without Good Reason by giving written notice to the CEO.

 

4.05     Termination by the Executive With Good Reason. Notwithstanding anything
contained in this Agreement to the contrary, the Executive shall have the right
at any time during the Term to terminate his employment with the Company with
Good Reason by giving written notice to the CEO.

 

For purposes of this Agreement, “Good Reason” shall mean any of the following
actions taken without the consent of the Executive:

 

 

(a)

any material reduction in the Executive’s compensation, rights or benefits from
that in effect as of the Effective Date;

 

 

(b)

unless agreed to by Executive in writing, a material reduction in the
Executive’s duties, responsibilities, or authority as such duties,
responsibilities or authority exist as of the Effective Date; provided, however,
that Executive acknowledges and agrees that (i) Executive has certain additional
autonomy and authority with respect to the operation of the Employing Company
pursuant to Section 2.5 of the Asset Purchase Agreement which survive only
through December 31, 2014, (ii) the expiration of such additional autonomy and
authority on such date shall not constitute “Good Reason” hereunder, and (iii)
that when determining Executive’s duties, responsibilities or authority as of
the Effective Date, such additional autonomy and authority shall not be
considered;

 

 

(c)

the assignment to the Executive of duties or responsibilities that are
materially inconsistent with his position as President of the Employing Company
or any other position that he holds at the time or that materially impairs his
ability to function in the position in which he is then serving;

 

 
Konkle Executive Employment Agreement--Page 5

--------------------------------------------------------------------------------

 

 

 

(d)

the Company’s requirement that the primary location of Executive’s services be
other than within fifty (50) miles of Indianapolis, Indiana, except with the
Executive’s prior written consent; and

 

 

(e)

the material breach of any provision of this Agreement by the Company, unless
such violation is capable of being cured and is not cured within five (5) days
after written receipt of notice from Executive.

 

4.06      Termination by Non-Renewal of Agreement. Either party may terminate
this Agreement by giving notice of its non-renewal in accordance with Article I.

 

4.07      Payments. In the event of the termination of the employment of the
Executive by the Company with Cause pursuant to Section 4.03, termination by the
Executive Without Good Reason pursuant to Section 4.04, or termination pursuant
to Sections 4.01, the Executive shall only receive all earned and unpaid Base
Salary as of the termination of his employment, less all appropriate offsets to
the fullest extent permitted by applicable law, for debts or money due to the
Company or an affiliate thereof (collectively, “Offsets”), which sum shall be
paid within a reasonable time following the Executive’s last day of employment
with the Company.

 

ARTICLE V

 

SEVERANCE PAY; CHANGE OF CONTROL TRANSACTION

 

5.01     Eligibility. The Executive shall be eligible for Severance Pay as
described in this Article V if:

 

(a)     The Executive’s employment is terminated by the Company without Cause;
or

 

(b)     The Executive terminates his employment with Good Reason.

 

5.02      Amount of Severance Pay. Severance Pay will be a gross amount equal to
the Executive’s then current Base Salary plus the average of his bonus pursuant
to Section 3.03 for the immediately preceding three years (or fraction thereof),
less any Offsets. The Severance Pay shall be paid in a lump sum within thirty
(30) days after the effective date of the termination of employment. In addition
to Severance Pay, the Executive shall receive all earned and unpaid Base Salary
as of the date of termination, to be paid within (5) business days of the last
to expire rescission period in the Separation Agreement expires following the
date of termination.

 

To receive Severance Pay the Executive must sign, not revoke, and comply with
the terms of a separation agreement, which shall be in a form substantially
similar to the separation agreement attached hereto as Exhibit A (the
"Separation Agreement"), which the parties agree may be reasonably modified by
the Company in connection with a change in applicable law or change in
Executive’s place of employment. Executive shall not be required to release any
claims under the Purchase Agreement or the other documents executed in
connection therewith (other than this Agreement) or any claims to vested
benefits under any stock plan or benefit plan.

 

 
Konkle Executive Employment Agreement--Page 6

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

NON-DISCLOSURE

 

6.01     Confidentiality. Except as permitted or directed by the Company, its
subsidiaries (whether wholly owned or otherwise), or its affiliates
(collectively, for the purpose of this Article VI and Article VII of this
Agreement, such subsidiaries and affiliates, along with the Company, shall
constitute the “Company”) or as may be required in the proper discharge of the
Executive’s employment under this Agreement, the Executive shall not, during the
Term of employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any confidential, trade secret or
proprietary information of the Company, including without limitation, whether or
not reduced to writing, customer lists, customer files or information, pricing
information, expansion information, formulas, planning and financial
information, contracts, sales and marketing information, business strategy or
opportunities for new or developing business, which the Executive has prepared,
acquired or become acquainted with during the Executive’s employment by the
Company. The Executive acknowledges that the above-described knowledge or
information is the property of the Company, constitutes a unique and valuable
asset and represents a substantial investment by the Company, and that any
wrongful disclosure or use of such knowledge or information, other than for the
sole benefit of the Company, would be wrongful and would cause irreparable harm
to the Company. The Executive agrees to at all times to maintain the
confidentiality of such knowledge or information, to refrain from any acts or
omissions that would reduce its value to the Company, and to take and comply
with reasonable security measures to prevent any accidental or intentional
disclosure or misappropriation. Upon termination of the Executive’s employment
for any reason, the Executive shall promptly return to the Company all such
confidential, trade secret and proprietary information, including all copies
thereof, then in the Executive’s possession, control or influence, whether
prepared by the Executive or others.

 

6.02     Limitations. The foregoing obligations of confidentiality shall not
apply to any knowledge or information the entirety of which is now published or
subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach of this Agreement by the Executive or a breach of
a confidentiality obligation owed to the Company by any third party, or
disclosure pursuant to any applicable law or court order.

 

6.03     Remedies. In the event of a breach or threatened breach by the
Executive of the provisions of this Article VI, the Company shall be entitled to
seek an injunction restraining the Executive from directly or indirectly
disclosing, disseminating, lecturing upon, publishing or using such
confidential, trade secret or proprietary information (whether in whole or in
part) and restraining the Executive from rendering any services or participating
with any person, firm, corporation, association or other entity to whom such
knowledge or information (whether in whole or in part) has been disclosed,
without the posting of a bond or other security. Nothing herein shall be
construed as prohibiting the Company from pursuing any other equitable or legal
remedies available to it for such breach or threatened breach, including the
recovery of damages from the Executive.

 

6.04 Survival. The provisions of this Article VI shall survive termination of
this Agreement.

 

 
Konkle Executive Employment Agreement--Page 7

--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

NON-COMPETITION AND NON-RECRUITMENT

 

7.01      General. The Company and the Executive recognize and agree that the
Executive has received, and will in the future receive, substantial amounts of
highly confidential and proprietary information concerning the Company, its
business, customers, executives and vendors; as a consequence of using or
associating the Executive with the Company’s name, goodwill, and reputation, the
Executive will develop personal and professional relationships with the
Company’s current and prospective customers, clients and vendors; and provision
for non-competition and non-recruitment obligations by the Executive is critical
to the Company’s continued economic well-being and protection of the Company’s
confidential and proprietary business information and is an express precondition
to closing the transactions contemplated by the Purchase Agreement and the offer
of employment with the Company. In light of these considerations, this Article
VII sets forth the terms and conditions of the Executive’s obligations of
non-competition and non-recruitment during Executive’s employment during the
Term and subsequent to the termination of this Agreement and/or the Executive’s
employment for any reason.

 

7.02     Non-Competition. During Executive’s employment during the Term the
Executive will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the Executive’s
rendition of services either directly or indirectly to the Company, including
without limitation, for any Competitive Enterprise (as defined in the Purchase
Agreement). The Executive may participate in any charitable organization or
engage in any activities to manage the Executive’s investments and affairs, so
long as such activities in the aggregate do not conflict or interfere with the
performance of the Executive’s duties hereunder.

 

During Executive’s employment during the Term and for twelve (12) months
following the termination of Executive’s employment relationship with the
Company, regardless of the reason the relationship terminates (the “Restricted
Period”), the Executive shall not, directly or indirectly, within the Restricted
Area: (a) provide Competitive Services for or on behalf of a Competitive
Enterprise), or (b) have any ownership interest in a Competitive Enterprise;
provided, however, the Executive may own, directly or indirectly, solely as a
passive investment, 2% or less of any class of securities of any entity traded
on any national securities exchange and any assets acquired in compliance with
this Article VII. At its sole option, the Company may, by express written notice
to the Executive, waive or limit the time and/or geographic area in which the
Executive cannot engage in competitive activity or the scope of such competitive
activity. For purposes of this Section 7.02: (i) “Competitive Services” are
defined as executive, managerial, consulting or supervisory services that are
the same as or substantially similar to the services Executive performs for the
Company at any time during the Term; and (ii) “Restricted Area” is defined as
each of the following geographic areas: (1) any State in which Employee provides
services, for or on behalf of the Company, during the Term; (2) the State of
Indiana; and (3) the United States of America.

 

 
Konkle Executive Employment Agreement--Page 8

--------------------------------------------------------------------------------

 

 

7.03     Non-recruitment. During the Restricted Period, the Executive shall not,
directly or indirectly, on Executive’s behalf or on behalf of a third party,
initiate or participate in any other employer’s recruitment or hiring of any of
the Company’s employees or consultants; or solicit, hire or attempt to solicit
or hire any then-existing customer of the Company or any potential customer of
the Company with whom the Company is at the time of Executive’s termination or
was during the period beginning on the Effective Date and ending immediately
preceding such termination engaged in ongoing discussions regarding one or more
specific possible transactions, for purposes of providing goods or services
competitive with the Company.

 

7.04     Remedies. The Executive agrees that breach by the Executive of the
provisions of this Article VII will cause the Company irreparable harm that
cannot be fully remedied by monetary damages. In the event of a breach or
threatened breach by the Executive of the provisions of this Article VII, the
Company shall be entitled to pursue injunctive relief restraining the Executive
from directly or indirectly competing or recruiting as prohibited herein,
without posting a bond or other security. Nothing herein shall be construed as
prohibiting the Company from pursuing any other equitable or legal remedies
available to it for such breach or threatened breach, including the recovery of
damages from the Executive.

 

7.05      Effect of Failure to Pay Severance. In the event (i) Executive's
employment is terminated (a) by the Company without Cause or (b) by Executive
with Good Reason and (ii) the Company fails to pay the Severance Pay within the
time period set forth in Section 5.02 of this Agreement, then Executive shall
not be bound by the restrictions set forth in this Article VII.

 

7.06     Survival. The obligations contained in this Article VII shall survive
the termination of this Agreement.

 

ARTICLE VIII

 

INTELLECTUAL PROPERTY

 

The Executive agrees that all materials created or modified by him during the
Term, including, without limitation, all works of authorship, inventions,
processes, ideas, methods, concepts and other tangible and intangible materials
(collectively, “Work Product”), shall be “work for hire” and that the Company
shall be the exclusive owner of the Work Product and all intellectual property
rights associated with the Work Product, including all trademarks, patents or
copyrights contained therein. To the extent any Work Product does not qualify as
“work for hire”, the Executive hereby assigns ownership of all such Work Product
to the Company and agrees to take all reasonable measures, at the Company’s
expense, to perfect such rights in the Company. The Executive hereby appoints
the Company as his attorney-in-fact with the limited power to execute
assignments of such Work Product.

 

 
Konkle Executive Employment Agreement--Page 9

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

TAX AND LEGAL CONSIDERATIONS

 

9.01 Golden Parachute Restrictions. Notwithstanding any other provision of this
Agreement, in the event that it is determined that any payment or distribution
by the Company to or for the benefit of the Executive, whether paid, payable,
distributed, or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be non-deductible by the Company for federal
income tax purposes because of Section 280G of the Internal Revenue Code
(“Section 280G”), the aggregate present value of amounts payable or
distributable to or for the benefit of the Executive pursuant to this Agreement
(collectively “Agreement Payments”) shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be an amount expressed in present value that maximizes
the aggregate present value of Agreement Payments without causing any Payment to
be non-deductible by the Company by operation of Section 280G, with present
value determined in accordance with Section 280G(d)(4) of the Internal Revenue
Code; provided, however, that the foregoing reduction will be made only if and
to the extent that such reduction would result in an increase in the aggregate
payment and benefits to be provided to the Executive, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Code Section 4999,
or any successor provision thereto, any tax imposed by any comparable provision
of state law, and any applicable federal, state and local income taxes). Any
amount not paid in the taxable year in which it was originally scheduled to be
paid as the result of this section 9.01 shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Internal Revenue
Code. In the event a payment has been made to the Executive which is
subsequently disallowed as a deduction by the Internal Revenue Service, and
return of the payment is required, said payment shall be treated as a loan and
return of the payment shall be treated as repayment of the loan.

 

9.02 Deferred Compensation Restrictions. It is intended that any amounts payable
under this Agreement shall comply with the provisions of Section 409A of the
Internal Revenue Code (“Section 409A”) and related treasury regulations, or an
exemption or exception to such provisions, so as not to subject the Executive to
the payment of tax penalties or interest which may be imposed under Section
409A. In furtherance of this interest and to the extent required by Section 409A
to avoid any penalties or interest on the Executive, payments to the Executive
under this Agreement or any other agreement with the Executive upon termination
of employment shall be distributed on the first day of the seventh month
following the termination of employment. The term “termination of employment”
and similar terms used in this Agreement shall have the same meaning as the term
“Separation from Service” as used for purposes of Section 409A. The Executive
and the Company agree to cooperate to make such amendments to the terms of this
Agreement as may be necessary to avoid the imposition of penalties, interest,
and additional taxes under Section 409A.

 

9.03 Forfeiture and Repayment. If applicable law, including but not limited to
the Sarbanes–Oxley Act of 2002, requires the Executive to forfeit any
compensation or benefits paid to him by the Company, the Executive agrees that
he will forfeit and repay such amounts as required by law.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01      Governing Law. All questions concerning the construction,
interpretation and validity of this Agreement, and all matters relating to this
Agreement, shall be governed by and construed and enforced in accordance with
the laws of the State of Indiana, without giving effect to any choice or
conflict of law provision or rule. The parties to this Agreement irrevocably and
unconditionally submit, for itself and its property, to the exclusive
jurisdiction of any Indiana state court or federal court of the United States of
America sitting in Indianapolis, Indiana, and any appellate court thereof, in
any action or proceeding arising out of or relating to this Agreement or for
recognition or enforcement of any judgment. The parties agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. In any action between the parties, the court will award
reasonable attorney’s fees (including court and expert costs) to the prevailing
party.

 

 
Konkle Executive Employment Agreement--Page 10

--------------------------------------------------------------------------------

 

 

10.02      Non-Assignment. This Agreement is personal to the Executive and the
Executive may not assign or transfer any part of the Executive’s rights or
duties hereunder, or any compensation due to the Executive under this Agreement
to any other person or entity without the Company’s express written consent;
provided, however, that if the Executive dies before the Executive has received
all of the payments earned and owed to the Executive under this Agreement,
including any Severance Payment, any such unpaid payments shall be paid to the
Executive’s estate or, to the extent required by applicable law, the Executive’s
surviving spouse, if any, on the same terms and conditions as described in this
Agreement. This Agreement may be assigned by the Company, subject to the
assignee assuming all of Company’s obligations under this Agreement.

 

10.03      Non-Waiver. The waiver by either party of the breach or
nonperformance of any provision of this Agreement by the other party will not
operate or be construed as a waiver of any future breach or nonperformance under
any provision of this Agreement.

 

10.04      Entire Agreement. This Agreement supersedes, revokes and replaces any
and all prior oral or written understandings, if any, between the parties
relating to the subject matter of this Agreement. The parties agree that this
Agreement is the entire understanding and agreement between the parties and is
the complete and exclusive statement of the terms and conditions thereof, and
there are no other written or oral agreements in regard to the subject matter of
this Agreement. This Agreement shall not be changed or modified except by a
written document signed by the parties to this Agreement.

 

10.05      Severability. To the extent that any provision of this Agreement
shall be determined to be invalid or unenforceable as written, the validity and
enforceability of the remainder of such provision and of this Agreement shall be
unaffected. If any particular provision of this Agreement shall be adjudicated
to be invalid or unenforceable, the Company and the Executive specifically
authorize the tribunal making such determination to edit the invalid or
unenforceable provision to allow this Agreement, and the provisions thereof, to
be valid and enforceable to the fullest extent allowed by law or public policy.

 

10.06 Indemnification. In accordance with and to the extent set forth under
applicable law, the Company hereby agrees to indemnify the Executive and hold
the Executive harmless to the extent permitted by law for civil damages,
penalties, or fines claimed or levied against the Executive in connection with
any third-party claim, action, suit or proceeding that arises from the
performance of the Executive's duties as a director, officer or executive of the
Company or any affiliate or subsidiary thereof. The Company will purchase and
maintain throughout the Term indemnity insurance on behalf of the Executive.
This section 10.06 shall survive the termination of the Executive's employment
with the Company.

 

10.07      Life Insurance. The Executive agrees that the Company shall have the
right to obtain life insurance on the Executive’s life, at the sole expense of
the Company, and with the Company as the sole beneficiary thereof. The Executive
shall (a) cooperate fully in obtaining such life insurance, (b) sign any
necessary consents, applications and other related forms or documents and (c) at
the Company’s expense, take any reasonably required medical examinations.

 

 
Konkle Executive Employment Agreement--Page 11

--------------------------------------------------------------------------------

 

 

10.08     Notice. Any notice, request, instruction or other document given under
this Agreement by either party to the other party shall be in writing and shall
be deemed effective (a) upon personal delivery, if delivered by hand, or (b)
three days after the date of deposit in the mails, postage prepaid if mailed by
certified or registered mail, or (c) on the next business day, if sent by
prepaid overnight courier service or facsimile transmission (if electronically
confirmed), and in each case, addressed as follows:

 

If to the Executive, to the address set
forth on the books and records of the Company.

 

If to the Company:

 

Chief Executive Officer

Speed Commerce, Inc.

1303 East Arapaho Road

Richardson, TX 75081

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

10.09     Representations. The Executive represents and warrants that he is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, that would prevent him from
entering into this Agreement or which would be breached by the Executive upon
his performance of his duties pursuant to this Agreement. The Executive will
defend and indemnify the Company if any such representation or warranty is not
true. The Executive hereby represents and warrants that he has been fully and
competently advised by independent counsel of his own choosing in connection
with the preparation, negotiation and execution of this Agreement and has relied
solely on such advice for all matters related to this Agreement.

 

10.10     No Rule of Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the Company and the Executive to
express their mutual intent, and no rule of law or contract interpretation that
provides that in the case of ambiguity or uncertainty a provision should be
construed against the draftsman will be applied against either party. The
headings contained in this Agreement are for reference purposes only, and shall
not affect the meaning or interpretation of this Agreement.

 

10.11     Counterparts. This Agreement may be executed by facsimile transmission
and in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

[Signature Page to Follow]

 

 
Konkle Executive Employment Agreement--Page 12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.

 

 

SPEED COMMERCE, INC.

 

 

 

Signed:                                                                         

By                                                             
                   

Its:                                                           
                    

 

 

 

 

EXECUTIVE

 

 

 

                                                                                        

Matthew L. Konkle

 

 
Konkle Executive Employment Agreement--Page 13

--------------------------------------------------------------------------------

 

 

Exhibit A

to

Executive Employment Agreement with Restrictive Covenants

 

Form of Separation and General Release Agreement

 

Caution: Read Carefully
This Is A Release Of All Claims

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT ("Agreement") is voluntarily
entered into as of the date(s) set forth below by and between the undersigned
Matthew L. Konkle ("Executive") and Speed Commerce, Inc., ("Company").

 

WHEREAS, Executive and the Company are parties to an Executive Employment
Agreement with Restrictive Covenants dated _______________ ("Employment
Agreement"), which provides that Severance Pay shall be paid to Executive for
the reasons and subject to the conditions set forth in Article V thereof; and

 

WHEREAS, the execution and non-revocation of this Agreement is a condition of
receiving the Severance Pay thereunder; and

 

WHEREAS, Executive's employment with the Company ended or will end effective as
of _______, 201_ ("Separation Date"); and

 

NOW, THEREFORE, in consideration of the mutual understandings, covenants, and
the release contained in this Agreement, Company and Executive hereby
voluntarily agree as follows:

 

1.             Definitions. Specific terms used in this Agreement have the
following meanings: (a) words such as "I," "me," and "my" include both the
undersigned Executive and anyone who has or obtains any legal right or claims
through me; and (b) "Company" means Speed Commerce, Inc. and its affiliates, and
its and their respective successors and assigns, officers, managers, employees,
agents, attorneys and representatives, none of whom admit any liability to me,
but all of whom expressly deny any such liability.

 

2.             My Claims. The claims I am releasing ("My Claims") include all of
my rights to any relief of any kind from the Company for all claims I have now,
whether or not I now know about the claims, related to my employment with the
Company or the termination of my employment. These claims, which I hereby
release, include, but are not limited to the following:

 

(a) any claims arising under Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1866; the Age Discrimination in Employment Act ("ADEA"); the
Older Worker Benefits Protection Act ("OWBPA"); the Employee Retirement Income
Security Act; the Family and Medical Leave Act ("FMLA") (to the extent that FMLA
claims may be released under governing law); the Americans with Disabilities Act
as amended, the Genetic Information Nondiscrimination Act; the Fair Labor
Standards Act; the applicable state civil rights laws; and/or any other federal,
state or local law;

 

 
Konkle Executive Employment Agreement--Page 14

--------------------------------------------------------------------------------

 

 

(b) all claims under any principle of common law or equity, including but not
limited to, claims for alleged unpaid compensation or other monies; commissions;
any tort; breach of contract; and any other allegedly wrongful employment
practices; and

 

(c) all claims for any type of relief from the Company, including but not
limited to, claims for damages, costs and attorney's fees.

 

3.     Exclusions From Release. I understand that My Claims released under this
Agreement do not include any rights or claims that may arise after the Effective
Date of this Agreement (which is that date occurring on the eighth (8th) day
after I sign this Agreement, provided that I do not revoke this Agreement as
described below). I understand I do not waive future claims. I also understand
that My Claims released do not include any claims I may have related to the
Asset Purchase Agreement by and among Fifth Gear Acquisitions, Inc., the
Company, on one hand, and the Selling Parties (as such term is defined in the
Purchase Agreement), on the other hand, dated ____________, 2014 (the “Purchase
Agreement”) or the other documents executed in connection therewith (other than
the Employment Agreement) or any claims to vested benefits under any stock plan.
I further understand that nothing in this Agreement shall in any way adversely
affect whatever rights I may have to benefits under any retirement or other
employee benefit plan. In addition, I acknowledge that this Agreement is not
intended to (a) prevent me from filing a charge or complaint including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission ("EEOC"); (b) prevent me from participating in any
investigation or proceeding conducted by the EEOC; or (c) establish a condition
precedent or other barrier to exercising these rights. While I have the right to
participate in an investigation, I understand that I am waiving my right to any
monetary recovery arising from any investigation or pursuit of claim on my
behalf.

 

4.             Company's Agreement to Make Payments to Me. In exchange for my
release and other promises made by me in this Agreement, the Company agrees that
it shall pay Severance Pay to me as set forth in Section 5.02 of the Employment
Agreement. I acknowledge that the payments described above constitute full and
fair consideration for the release of My Claims, that the Company is not
otherwise obligated to make these payments to me, and that they are in addition
to any other sums to which I am otherwise due.

 

5.             Return of Company Property. I hereby represent and warrant that I
have returned to the Company all of its property that was ever in my possession
or control. This property includes, but is not limited to, financial and other
business records, personnel records, office and other keys, directories,
computer hardware and software, books, documents, memoranda, and all other
records, and copies of all such items.

 

6.             Termination of Relationship. I acknowledge that my employment has
been separated as of the date referenced in the introductory paragraph to this
Agreement. I understand that this Agreement does not constitute an admission of
wrongdoing by any party. I also understand and agree that all post-employment
non-competition obligations I have to the Company pursuant to my Employment
Agreement remain in full effect for the period of time stated in my Employment
Agreement.

 

7.             Consultation with Attorney. I acknowledge that the Company has
advised me that it is up to me as to whether I consult an attorney prior to
signing this Agreement, and that the Company has advised that I should do so.

 

 
Konkle Executive Employment Agreement--Page 15

--------------------------------------------------------------------------------

 

 

9.             Violation of Agreement. If any legal action or other proceeding
is brought for the enforcement of this Agreement, the non-breaching party shall
be able to recover from the breaching party its reasonable attorney's fees,
court costs and all expenses (including, without limitation, all such fees,
costs and expenses incident to appeals), incurred in that action or proceeding,
in addition to any other relief to which such party or parties may be entitled.
The parties agree that Indiana law will apply to the interpretation of this
Agreement, and that exclusive venue shall exist with the courts of Indiana or
the U.S. District Court for the Southern District of Indiana.

 

10.           Severability. I understand, and it is my intent, that in the event
this Agreement is ever held to be invalid or unenforceable (in whole or in part)
as to any particular type of claim or charge or as to any particular
circumstances, it shall remain fully valid and enforceable as to all other
claims, charges, and circumstances.

 

11.           Periods to Consider and Revoke Agreement. As required by the ADEA
and the OWBPA, I understand that I have twenty-one (21) calendar days from the
day that I receive this Agreement, not counting the day upon which I received
it, to consider whether I wish to sign it. If I sign this Agreement before the
end of the twenty-one (21) calendar day period, it will be my personal and
voluntary decision to do so. I also understand that I may revoke this Agreement
at any time within seven (7) calendar days after I sign it, not counting the day
upon which I sign it.

 

12.           My Representations. I HAVE READ THIS AGREEMENT CAREFULLY, I HAVE
HAD AN ADEQUATE OPPORTUNITY TO CONSULT AN ATTORNEY, AND I UNDERSTAND ALL OF ITS
TERMS. IN AGREEING TO SIGN THIS AGREEMENT, I HAVE NOT RELIED ON ANY STATEMENTS
OR EXPLANATIONS MADE BY THE COMPANY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. I ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONTAINS ALL OF THE
AGREEMENTS BETWEEN THE COMPANY AND ME RELATING TO THE MATTERS INCLUDED IN THIS
AGREEMENT. I ALSO AGREE THAT THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.

 

 

Date:_____________________________________

 

Printed Name:______________________________

 

Signature:_________________________________

 

Received and agreed to by Speed Commerce, Inc. on behalf of itself and all other
persons and entities released herein:

 

By:_______________________________________

 

Date:_____________________________________

 

 

Konkle Executive Employment Agreement--Page 16